DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayduk et al. (USP 5271288) in view of NPL U(Mater).
Regarding claim 1, Hayduk et al. discloses a case (102) comprising: a main body (102) made of a magnesium alloy (col.6, lines 41-44 describe how the case is made from magnesium alloy) in which, and configured to house oil therein (it houses oil for lubrication), is housed in the interior.
Hayduk et al. is silent to wherein an inner wall surface of the main body is of the case is a coated region on which with a black film is formed.  
Mater teaches the concept of providing a black film (film of magnesium hydroxide as is embodied by Applicants specification) coating to magnesium alloys in order to form a protective film to improve corrosion resistance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the case disclosed to be coated inside and outside with a film of magnesium hydroxide as suggested by Mater since providing said film would improve corrosion resistance of the case, which could very easily corrode from environmental water and/or the water within the oil inside the case. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in a same way is a rationale that supports a conclusion of obviousness. See MPEP 2143.  In this case, it is understood via the teaching in Mater that products made of Magnesium alloy would benefit from a magnesium hydroxide film layer in order to protect them. This logically would readily apply to transmission housings used across numerous fields and the results are highly predictable.
Regarding claim 6, the combination discloses the case according to claim 1, wherein the case is configured to be placed in a vehicle, and an outer wall surface of the case main body is used as-the coated region on which is coated with the black film is formed (as explained for the 103 rationale of claim 1, it would have been obvious to apply the coating to both the inside and outside of the casing which are exposed to corrosion as per the teaching and suggestion in the prior art).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayduk et al. (USP 5271288) in view of Mater (NPL U reference), as applied to claim 1 above, and further in view of NPL V (Jeepforum.com) and/or NPL W (AOKMAN reducer).
	Regarding claim 2, Hayduk et al. in view of Mater fail to explicitly disclose the case according to claim 1, wherein the main body includes a mating surface region which is not coated with the black film is not formed.
	Both NPL V or NPL W teach and/or suggests the concept of not coating/painting a mating surface region of a case. In NPL V, it is explained how a coating with minimal bonding will flake or shear away from most surfaces especially metal ones constantly expanding and contracting due to heat and NPL W clearly depicts mating surfaces which are not coated with paint.  One having ordinary skill in the art would understand due to the predictability of providing a anticorrosive coating to a housing that coating of the mating surfaces would not be beneficial due to these predictable issues.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the case disclosed by Hayduk in view of Mater to not be coated in a mating surface region, as taught/suggested by NPL V or NPL W in order to provide the predictable result preventing issues with the coating fracturing and causing leaks at the interface/joint between the case and another element.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayduk et al. (USP 5271288) in view of Mater (NPL U reference), as applied to claim 1 above, and further in view of NPL X (Harley) and/or NPL W (AOKMAN reducer).
	Regarding claims 3-5, Hayduk et al. in view of Mater fail to explicitly disclose wherein the main body includes a contact surface configured to contact a bearing surface of a fastening member, at least a part of the contact surface being not coated with the black film, wherein a part of the contact surface configured to contact an inner periphery of the bearing surface is not coated with the black film, and a part of the contact surface configured to contact an outer periphery of the bearing surface is coated with the black film, wherein the main body defines a screw hole with a side surface of the screw hole of being not coated with the black film.  
	NPL X teaches/suggests the use of a transmission cover which is painted everywhere except the contact surface of a bearing surface of a fastening member (this is read in light of Applicants bearing surface) and a screw hole portion. NPL W also suggests a contact surface of a bearing interface of a fastening member and screw hole as seen in the figures. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the case disclosed in Hayduk in view of Mater to not include coatings at the regions of the contact surface of the fastener member as claimed in claims 3, 4 and in the screw hole as claimed in claim 5, according to the teaching and suggestions of NPL X or NPL W. As explained above for claim 1, this follows the same logic as is understood in the art by one having ordinary skill in the art. The fastener interface need not be coated or painted since it is not effectively exposed to the same corrosive environment and in addition a coating of these areas would likely shear and flake off due to the frictional contact of the fastener with these areas rendering the need for the coating obsolete. In addition, since the coating is soft it could potentially hinder the tightness of the fastening member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656